DY1ÍMAN, J.
This is an appeal by the plaintiff from a judgment rendered against him in favor of the defendant. The action was brought to recover the sum of $222 and interest thereon, which at the time of the trial amounted to $275.98 for principal and interest. The indebtedness was not denied by the defendant, but he set up a counterclaim, which amounted to $631.37 for principal and interest at the time of the trial. The counterclaim was for the amount due upon an account stated. The cause was tried before a judge of this court without a jury, and he has found that the counterclaim was established by the evidence, and set off against the claim of the plaintiff sufficient to extinguish the same, and directed judgment in favor of the defendant for the balance, which was $494.94. The evidence sustains the decision, and justice has been done to both parties. There is no error in the record, and the judgment should be affirmed, with costs.